DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The present office action is created in response to the amendment/argument filed on 03/30/2022. The claims 1-2 remain pending in the application.
Response to Arguments
Applicant’s arguments filed on 03/30/2022 have been fully considered but they are not persuasive.
Previously, independent claim 1 was rejected under 35 USC § 103 as being unpatentable over Nishino (JP2012195985A) in view of Sato (US20170324246A1).
Applicant has not amended the claim 1. A new claim 2 has been added in the application to determine the power consumption for each axis by calculating the ratio by dividing the estimated power for a corresponding motor of the plurality of motors by a total sum of the estimated power for each of the plurality of motor and multiplied by the measured power.
For claim 1, Sato (Fig.1) discloses the power monitor that monitors (as measures) the Alternating current (AC) power input into the power converter (AC-DC converter). As inventive concept of Sato recited above can be combined with Nishino (teaching the limitations as mentioned in previously created office Action dated 12/30/2021) the one ordinary skill in the art would be able to arrive at the present invention to distribute the measured power according to a ratio in accordance with the estimated power obtained by estimation by power consumption estimation units to calculate the power consumption for each motor axis.
Also, in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant requests the examiner to withdraw the claim rejections made on the office action created on 12/30/2021.
However, the examiner believes a prior art teaches the added new claim as explained below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable Nishino (JP2012195985A) in view of Sato (US20170324246A1).
Regarding claim 1, Nishino teaches a power calculation apparatus for calculating power consumption of a machine tool driver, the machine tool driver section (Nishino,[Fig.1] the numerical controller 2 calculates the power of the machine tool drive unit 1), comprising:
a converter unit configured to convert alternating-current electric power to direct-current electric power (Nishino, [Fig.1] The three-phase AC power supplied from the factory power supply 100 is converted into converter output power, which is DC power, by the power conversion circuit 111 of the converter unit 110 );
a plurality of amplifiers configured to convert the direct-current electric power output from the converter unit to alternating-current electric power (Nishino, [Fig.1] The amplifiers 12-1 to 12 -N of each axis convert the DC power supplied from the converter unit 110 into desired three-phase AC power);
a plurality of motors on respective motor axes, each motor being configured to be driven with the alternating-current electric power output from a corresponding one of the amplifiers (Nishino, [Fig.1] The motors 13-1 to 13-N of each axis are driven by three-phase AC power supplied from the corresponding amplifiers 12-1 to 12-N);
the amplifiers and the motors being disposed for the respective motor axes (Nishino, [Fig.1] The motors 13-1 to 13-N of each axis are driven by three-phase AC power supplied from the corresponding amplifiers 12-1 to 12-N. ),
power consumption estimation units each configured to estimate power consumption on the corresponding one of the motor axes using parameters concerning the corresponding one of the motors to obtain estimated power for each motor axis (Nishino, [Fig.1] motor output calculation means 310 uses the motor rotation speed for each motor measured by the rotation speed measurement means 200 and the motor current for each motor measured by the motor current measurement means 210, for each motor. Calculate the output. Specifically, as shown in Equation 1 below, the product of the motor rotation speed ωn of the motor n, the motor current Imn of the motor.n , and the motor torque constant T n of the motor n set in advance is the motor output Wmn, Wmn = ωn × (Imn × Tn ). Herein, it can interpreted that the motor rotation speed, torque and current are the parameters utilized to obtain the estimated power)and 
a power consumption calculation unit configured to distribute the measured power according to a ratio in accordance with the estimated power obtained by estimation by the power consumption estimation units to calculate the power consumption for each motor axis (Nishino, [Fig.1]the shaft power calculation means 370 uses the motor output for each motor output from the motor output calculation means 310 and the distribution axis loss for each axis output from the loss distribution means 360 to generate the shaft power for each axis). 

Nishino discloses, the power calculation apparatus, however Nishino does not teach a power measurement unit configured to measure alternating-current electric power input to the converter unit to obtain measured power;
Sato teaches, the power calculation apparatus comprising: a power measurement unit configured to measure alternating-current electric power input to the converter unit to obtain measured power ( Sato, Fig.1 a power monitor 124 that monitors the AC power input into the power converter 122 (AC-DC converter)).

	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Sato into Nishino to provide “a control apparatus is configured to control a control target device among load devices for which power supply from an electricity storage apparatus is controlled based on total power consumption of the load devices” (Sato, Abstract).
When this combination is made, the limitation “the measured power obtained by the power measurement unit” is met without further modification necessary.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over in combination of Nishino (JP2012195985A) and Sato (US20170324246A1) as applied to claim 1 further in view of Verheyen (US20170260028A1).

Regarding claim 1, combination of  Nishino and Sato teaches The power calculation apparatus according to claim 1, However the combination of  Nishino and Sato does not explicitly teaches wherein the ratio is calculated by dividing the estimated power for a corresponding motor of the plurality of motors by a total sum of the estimated power for each of the plurality of motor, and the power consumption Pi for axis number i (i is a natural number) is calculated according to the following equation:
                
                    P
                    i
                    =
                    P
                    (
                    
                        
                            Q
                            i
                        
                        
                            Σ
                            Q
                            j
                        
                    
                    )
                
            
where P denotes the power measured by the power measurement unit, Qi denotes the estimated power from an i-th estimation unit and ΣQj denotes the total sum of estimated powers from the power consumption estimation units.
Verheyen teaches wherein the ratio is calculated by dividing the estimated power for a corresponding motor of the plurality of motors by a total sum of the estimated power for each of the plurality of motor, and the power consumption Pi for axis number i (i is a natural number) is calculated according to the following equation:
                
                    P
                    i
                    =
                    P
                    (
                    
                        
                            Q
                            i
                        
                        
                            Σ
                            Q
                            j
                        
                    
                    )
                
            
where P denotes the power measured by the power measurement unit, Qi denotes the estimated power from an i-th estimation unit and ΣQj denotes the total sum of estimated powers from the power consumption estimation units (Para [0066], The rated load (as estimated power ) of each motor drive 40 may be divided by the rated load of the total material handling system 1 (includes one or more motor drives) and multiplied by the measured load (measured power) for the motor drive 40 to determine the portion (as power consumption Pi for axis i) of the total rated load for the material handling system 1 that is measured by each motor drive 40).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Verheyen (directed to power calculation for each motor) into the combination of Nishino and Sato (directed to distribute the measured power) to determine the power consumption by each motor drive (as each axis) as explained by Verheyen.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571) 272 2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.T./Examiner, Art Unit 2863  

/NATALIE HULS/Primary Examiner, Art Unit 2863